Citation Nr: 0815312	
Decision Date: 05/09/08    Archive Date: 05/14/08	

DOCKET NO.  05-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from April 1954 to 
April 1958.  There was no combat service, and overseas 
service was in Germany.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The case is ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Bilateral hearing loss for VA purposes is first shown 
some 45 years after the veteran was separated from service, 
and a preponderance of the competent evidence on file is 
against a finding that this hearing loss is attributable to 
any incident, injury or disease of active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in June 2004, 
prior to the issuance of the rating decision now on appeal 
from October 2004.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would submit on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Only the veteran's service separation 
examination is on file.  Multiple attempts to obtain all 
service medical records have failed, and it is likely that 
the remainder of the veteran's service medical records are 
fire-related.  The veteran submitted no evidence of any kind 
in support of his claim, other than argument.  Although he 
referred to receiving some form of treatment or evaluation in 
the 1990's, he neither submitted these records, or submitted 
a properly completed release for VA to collect them on his 
behalf.  The veteran was provided a VA audiometric 
examination with a request for opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d).    All known available evidence 
has been collected for review and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in active military duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become  manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds in the frequencies for speech at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of these 
relevant frequencies are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the 
US Court of Appeals for Veterans Claims (Court) has held that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that thresholds above 20 decibels indicate at least some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 55, 
157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss in March 2004, at age 
67, some 45 years after he was separated from service.  In 
that formal claim, the veteran alleged that his disability 
began during service, but he indicated that he was first 
treated for hearing loss some time in 1994.  

The veteran's February 1958 physical examination for 
separation from service noted that the ears and eardrums were 
normal and indicated that hearing was normal in testing by 
whispered and spoken voice.  There is no indication in this 
examination report that the veteran complained of hearing 
loss or other ear problems at the time he was separated from 
service.  

The veteran's DD Form 214 confirms that his military 
occupational specialty was combat engineer.  The veteran 
argues that this military occupation included training with 
weapons and explosives which resulted in acoustic trauma, and 
he argues that this exposure to trauma resulted in present 
hearing loss.  Multiple attempts to obtain the service 
medical records were unsuccessful, but in his November 2004 
notice of disagreement, the veteran reported that he never 
went to sick call while he was in service, and that there 
would not be any service medical records with relevant 
entries regarding his hearing loss.  There is, following 
service separation, a complete absence of any objective 
medical or other evidence which shows or suggests that the 
veteran sought or required treatment or evaluation for 
bilateral hearing loss at any time following service 
separation up until present.  

There are VA outpatient treatment records on file commencing 
in 1998, reflecting treatment for a variety of problems 
including depressive disorder, paroxysmal positional vertigo, 
muscle cramps, blepharitis, gastroesophageal disorder, tinea, 
hypercholesteremia, hypertension, asthma, skin, and 
orthopedic issues.  

In July 2004, the veteran was provided a VA audiometric 
examination.  His claims folder was available and reviewed.  
This report indicates that the veteran told the VA 
audiologist that he first began noticing hearing loss, and 
first sought private treatment for his hearing approximately 
10 to 15 years earlier.  He reported service in the combat 
engineers during service with exposure to the loud noise of 
heavy weapons.  Following service, he reported working as a 
mechanic for 20 years, and as a lab technician for 13 years.  
Audiometric examination resulted in the first objective 
evidence on file showing that the veteran met the 
requirements for recognition of bilateral hearing loss in 
accordance with 38 C.F.R. § 3.385.  The audiologist opined 
that because the veteran only first recognized hearing loss 
symptoms some 10 to 15 years earlier, but that he separated 
from service 45 years earlier, it was less than likely that 
current hearing loss was attributable to incidents of his 
military service.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for bilateral hearing 
loss.  There is simply no objective medical or other 
competent evidence on file which in any way shows or suggests 
that bilateral hearing loss for VA purposes first 
demonstrated some 45 years after service is attributable to 
any incident, injury, disease or loud noise exposure during 
military service.  Although hearing testing by whispered and 
spoken voice is certainly not known for a high degree of 
accuracy, it is nonetheless clear that the physical 
examination for separation from service in February 1958 
noted that the veteran's ears and drums were normal and 
hearing was noted to be normal by both whispered and spoken 
voice.  In both his original claim filed in March 2004 and in 
the July 2004 VA audiometric examination, the veteran 
reported that he did not have subjective hearing loss 
symptoms, nor did he seek any treatment for hearing loss 
until sometime in the 1990's, many years after he was 
separated from service.  Although it is conceded that the 
veteran would likely have been exposed to some degree of 
acoustic trauma during service as a combat engineer, the 
veteran is not shown to have served in combat.  Moreover, the 
veteran reported a 20 year history of employment as a 
mechanic following service separation without the wearing of 
any form of hearing protection.  The only competent clinical 
opinion on file from the VA audiologist is against the 
veteran's claim.  While the veteran is certainly competent to 
provide his own subjective report of symptoms, he has 
consistently reported such symptoms as only having onset some 
30 years after he was separated from service, and the veteran 
lacks the requisite medical expertise to provide a competent 
clinical opinion that hearing loss first demonstrated decades 
after service separation is attributable to incidents or 
acoustic trauma exposure during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  A preponderance 
of the evidence on file is against the veteran's claim that 
current hearing loss results from acoustic trauma during 
service in the 1950's.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


